BOOCHEVER, Judge,
dissenting.
The majority concludes that the district court’s order is not final and therefore not appealable under 28 U.S.C. § 1291. Inconsistently, it also concludes that the appeal is not from an interlocutory order appealable under 28 U.S.C. § 1292(a)(1). I dissent because I believe it is appealable as a final order, but, if it is considered to be interlocu*482tory, it is nevertheless appealable to the extent that it denies injunctive relief.
The district court’s decision and order appears to be final. It left nothing further to be done barring certain contingencies which may very well never arise. The order enjoins the defendants from using the interior decor feature of dining booths encased in packing crates if, and only if, the restaurants come into direct competition in the same regional service area. No one knows whether the restaurants will ever come into direct competition. If they do not, there never will be a final order under the majority opinion.
The majority suggests we order the district judge to enter an order pursuant to Rule 54(b) Fed.R.Civ.P. We have no authority to issue such an order since its entry is discretionary with the trial judge. Illinois Tool Works, Inc. v. Brunsing, 378 F.2d 234, 236 (9th Cir.1967).
The distinction between this case and the cases discussed in the majority’s opinion is that all action that could be taken by the district court at this time has been taken, and the possibility of future action involves contingencies which may never arise. Neither Liberty Mutual Ins. Co. v. Wetzel, 424 U.S. 737, 96 S.Ct. 1202, 47 L.Ed.2d 435 (1976), nor Hain Pure Food Co., Inc. v. Sona Food Products Co., 618 F.2d 521 (9th Cir. 1980) involved such contingencies.
In Hain, the district court bifurcated the trial into separate issues of liability and damages. The defendant appealed the determination of liability alone. This court held that because the determination of liability alone is not a final judgment the court lacked jurisdiction. Here, there was no bifurcation of the trial. Customs House appealed from the order to the extent that it went against its interests. Warehouse appealed the denial of injunctive relief. The order is final.
In Wetzel, the district court found Title VII liability and granted injunctive relief. It, however, failed to detail the specifics of that relief. Instead, it requested that plaintiffs submit a proposed order of injunctive relief. Before that order was received, the defendant appealed and requested a stay of the injunction. The Supreme Court held that the order was not final and remanded for the district court to complete the specifics of the injunction. In contrast, here, the district court has nothing left to do. It denied injunctive relief under the facts as they existed at the time of trial.
In Knickerbocker Toy Co. v. Azrak-Ham-way International, Inc., 668 F.2d 699 (2d Cir.1982), the Second Circuit had no difficulty reaching the merits of a case where the district court had left open the possibility of plaintiff later returning to court to seek damages if it obtained evidence that defendant in fact received orders from the advertising catalogue that allegedly violated the Lanham Act. Similarly, here, the district court merely recognized that the circumstances could change to warrant reopening the case. Where the circumstances permitting return to the district court may never arise, “[tjhere is no better time to appeal than now.” University Life Ins. Co. of America v. Unimarc Ltd., 699 F.2d 846, 850 (7th Cir.1983).
Since the possibility of future action by the district court involves contingencies that may never arise, judicial enforcement may never be sought. Thus, under the majority opinion there may never be an opportunity to appeal the judgment, including the portion of the judgment declaring a trademark infringement and California unfair competition violation. The defendants are left with an order to stop using their logo without any opportunity to appeal that order. I think that the judgment is final and that we should proceed to address the merits of this case.
If for any reason, the order is construed as not final, it follows that it is interlocutory. In that event, we must address Warehouse’s interlocutory appeal of the denial of injunctive relief. 28 U.S.C. § 1292(a)(1).